BUSSEY, Presiding Judge.
Ronald Dean Hopper, hereinafter referred to as defendant, was convicted in the District Court of Kay County for the crime of Rape in the First Degree, sentenced to serve a term of Fifty (SO) years imprisonment in the State Penitentiary, and appeals.
We have carefully examined the record and find that the defendant was ably represented by competent counsel, the proof of guilt overwhelmingly supports the verdict of the jury, the court carefully and meticulously instructed the jury, and the punishment imposed was well within the range provided by law; under such circumstances the Court of Criminal Appeals will not reverse or modify the judgment and sentence appealed from.
Judgment and sentence is accordingly affirmed.
NIX and BRETT, JJ, concur.